Proceeding for an order directing the reinstatement of respondents to the position of special policemen in the city of Glen Cove, and for certain other relief. Order denying appellants’ motion to dismiss the petition affirmed, with ten dollars costs and disbursements. Whether or not the proceeding was commenced within the statutory period depends upon facts which may be presented at a trial. Hagarty, Adel, Taylor and Close, JJ., concur; Johnston, J., dissents and votes to reverse the order and to grant appellant’s motion to dismiss the petition, on the ground that the proceeding was not instituted in time.